DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Underberg et al. (US 7,673,732).
 	Underberg shows a transfer guard member 100 formed as a unitary one-piece body capable of being positioned in a gap longitudinally between conveying surfaces (see figure 1A).  The body has a pair of lower resilient legs 136 adapted to be directly detachably fixed to a mounting member 202. An upper transfer surface 114 of the body has a plurality of longitudinally elongated protrusions formed between grooves 118 that are arranged to contact an object being transferred across the upper transfer surface.  The protrusions each have a longitudinal length and a lateral width.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schroader et al. (9,694,987) in view of McKee.
 	Schroader shows transfer guard system 30/34 for transferring objects across a gap intermediate two conveying surfaces 70/72.  The transfer guard system includes a transfer guard 34 and mounting member 30 that defines a channel between sidewalls 33 and 35, the engaging lips 60, and the bottom member 36.  The transfer guard has an upper transfer surface 42 for transferring objects in a longitudinal, downstream direction between the two conveying surfaces and lower legs 46/50/52 configured to fit in the channel and detachably mount the transfer guard member to the mounting member.  The mounting member 30 includes a pair of spaced walls 60 defining an upper portion of the channel and the transfer guard member include a pocket configured to receive the walls of the mounting member defined by the shoulder portion 50 of the lower legs. The mounting member 30 has a length in a lateral direction perpendicular to the longitudinal downstream direction and a cross section taken in the longitudinal downstream direction that is uniform throughout the length of the mounting member (see figures 2 and 5 and the discussion at the bottom of column 4 describing the mounting member as being formed by extrusion).  The transfer guard member 34 may also be formed by extrusion (see column 5, lines 20-40) so that it has a unitary, one-piece construction. As described above, Schroader shows generally all the structure required by the claims except for the plurality of transfer guards extending between the two conveying surfaces as required by claim 10.
 	McKee shows a transfer guard system with a plurality of transfer guards 2 mounted along a mounting member 3 between two conveying surfaces 10.  McKee teaches that utilizing a plurality of side by side transfer guards is advantageous compared to using a single transfer guard because when a single transfer guard breaks away due to impact from debris, the guard completely loses functionality (see column 2, lines 15-25).  In comparison, when side by side transfer guards are utilizes, only one transfer guard breaks away while the remaining transfer guards remain in place so that a large degree of functionality of the transfer guards is maintained.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a plurality of side by side transfer guards 34 of Schroader instead of a single transfer guard according to the teachings of McKee. When this is done, the resulting apparatus would have all the structure required by the above listed claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,233,035 in view of Underberg et al. (US 7,673,732) or JP 2005-261873.  Claim 1 of the patent includes all the structure required by claims 1 and 4 of the present application except for the longitudinally elongated protrusions on the upper transfer surface.  Underberg and the Japanese document both teach that elongate protrusions reduce the friction of objects being moved across a transfer surface. Therefore, it would have been obvious to add the elongated protrusions to the transfer surface of claim 1 of the patent.
Allowable Subject Matter
Claims 2-3, 5-9, 11-12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651